FILED
                            NOT FOR PUBLICATION                              NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50091

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00651-PA

 v.
                                                 MEMORANDUM*
IGNACIO VALDIVIA-MARQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Ignacio Valdivia-Marquez appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

possession with intent to distribute marijuana on board a vessel subject to United

States jurisdiction and aiding and abetting, in violation of 18 U.S.C. § 2; 21 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 960(b)(2)(G); and 46 U.S.C. § 70503(a)(1). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Valdivia-Marquez contends that the district court procedurally erred by

focusing on general deterrence to the exclusion of the other 18 U.S.C. § 3553(a)

factors and failing to consider and explain its rejection of his mitigating arguments.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the court properly

considered the section 3553(a) factors and Valdivia-Marquez’s mitigating

arguments, and sufficiently explained the sentence. See United States v. Carty, 520
F.3d 984, 992-93 (9th Cir. 2008) (en banc).

       Valdivia-Marquez next contends that the alleged procedural errors resulted

in a substantively unreasonable sentence. The district court did not abuse its

discretion in imposing Valdivia-Marquez’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The below-Guidelines sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

circumstances. See Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez, 587
F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       All pending motions are denied.

       AFFIRMED.


                                             2                                   14-50091